      4:18-cv-03536-DCC       Date Filed 05/28/19     Entry Number 9      Page 1 of 1




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

Jean Harris,                      )               CASE NO.: 4:18-cv-03536-DCC
                                  )
      Plaintiff,                  )
                                  )
vs.                               )
                                  )
OneMain Financial, Inc.,          )
                                  )
      Defendant.                  )
_________________________________ )

            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Jean Harris, and Defendant, OneMain Financial, Inc., file this Joint

Stipulation of Dismissal with Prejudice and in support thereof would respectfully show the

Court as follows:

       There are no longer any issues in this matter between Plaintiff and the Defendant to

be determined by this Court. The Plaintiff hereby stipulates that all claims or causes of

action against the Defendant which were, or could have been, the subject matter of this

lawsuit are hereby dismissed with prejudice, with court costs and attorney fees to be paid by

the party incurring same.


/s/ Penny Hays Cauley                             /s/ David A. Elliott
Penny Hays Cauley, Fed ID # 10323                 David A. Elliott, Fed ID # 11538
HAYS CAULEY, P.C.                                 BURR FORMAN MCNAIR
1303 W. Evans Street                              420 N. 20 th , Suite 3400
Florence, SC 29501                                Birmingham, AL 35203
(843) 665-1717                                    (205) 251-3000

                                        Page 1 of 1
